No. 12740

          I N THE SUPREME COURT O T E STATE OF M N A A
                                 F H            OTN




FLATHEAD COUNTY WELFARE DEPARTMENT,

                               P l a i n t i f f and Respondent,



MELISSA E14DRES and PETER JASON ENDRES,
Dependent and n e g l e c t e d c h i l d r e n ,

                               Defendants and A p p e l l a n t s .



Appeal from:          D i s t r i c t Court o f t h e Eleventh J u d i c i a l D i s t r i c t ,
                      Honorable Robert Sykes , Judge p r e s i d i n g .

Counsel o f Record :

       For Appellants :

              McGarvey, Morrison, Hedman & Moore, K a l i s p e l l ,
               Montana
              James D. Moore argued, K a l i s p e l l , Montana
              Leonard Kaufman, Ka l i s p e l l , Montana

       F o r Respondent:

              H. James Oleson argued, K a l i s p e l l , Montana



                                               Submitted:         January 21, 1975

                                                  Decided :     APR - 8 1975
F i l e d : A ~=~8   1975



                                                  Clerk
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

             T h i s i s a n a p p e a l from t h e d i s t r i c t c o u r t , F l a t h e a d

County.        From t h e r e c o r d i t a p p e a r s t h a t on August 1 9 , 1972,

M e l i s s a and P e t e r E n d r e s , t h e n aged f o u r and one-half                years

and n i n e months r e s p e c t i v e l y , were t a k e n by t h e i r m o t h e r , M r s .

S h e r r i e E n d r e s , t o t h e home of t h e i r g r e a t u n c l e and a u n t , M r .

and Mrs. Thomas Torgerson of Olney.                            A t t h i s t i m e the parents,

W i l l i a m and S h e r r i e E n d r e s , were e x p e r i e n c i n g a p e r i o d of

marital instability.                  I n a d d i t i o n , t h e f a t h e r had been d i s a b l e d

i n a n i n d u s t r i a l a c c i d e n t and was e x p e r i e n c i n g d i f f i c u l t y i n

s u p p o r t i n g h i s f a m i l y , s i n c e he had n o t y e t r e c e i v e d compensa-

t i o n from h i s pending Workmen's Compensation c l a i m .                            Sherrie

made t h r e e s u b s e q u e n t a t t e m p t s t o r e t r i e v e t h e c h i l d r e n from

t h e Torgerson home.               T h i s a p p a r e n t l y prompted t h e T o r g e r s o n s t o

c o n t a c t t h e F l a t h e a d County Welfare Department a s a s t e p toward

i n s t i t u t i o n of t h e p r e s e n t a c t i o n .

             A p e t i t i o n f o r "temporary c u s t o d y " w a s f i l e d on December

7 , 1972, by Reuben Wilbur, a s o c i a l worker w i t h t h e F l a t h e a d

County Welfare Department.                      The p e t i t i o n a l l e g e d t h e c h i l d r e n

w e r e dependent and n e g l e c t e d a s t o S h e r r i e Endres.                   N mention
                                                                                         o
was made i n t h e p e t i t i o n r e g a r d i n g permanent c u s t o d y , n o r of t h e

f a t h e r , William Endres.              O t h e same 2 a t e , t h e d i s t r i c t c o u r t ,
                                            n
w i t h o u t n o t i c e t o t h e p a r e n t s o r a n o p p o r t u n i t y f o r them t o be

h e a r d , i s s u e d an o r d e r awarding temporary c u s t o d y o f t h e c h i l d r e n

t o t h e W e l f a r e Department and a n o r d e r t o show c a u s e , d i r e c t e d
t o S h e r r i e , why t h e c h i l d r e n s h o u l d n o t be d e c l a r e d d e p e n d e n t
and n e g l e c t e d .
             A t t h e show c a u s e h e a r i n g on J a n u a r y 23, 1973, t h e f a t h e r ,

Killiam Endres, d i d not appear.                       The p e t i t i o n d i d n o t name him

and h e , t h e r e f o r e , had n o t been s e r v e d .           T h e r e a f t e r , William Endres
was s e r v e d w i t h a c i t a t i o n d i r e c t i n g him t o a p p e a r t o show

c a u s e why t h e c h i l d r e n s h o u l d n o t b e d e c l a r e d d e p e n d e n t and

neglected.

              The n e x t h e a r i n g t o o k p l a c e on A p r i l 11, 1 9 7 3 .          Both

parents w e r e present, although without a s s i s t a n c e of counsel.

              By o r d e r d a t e d A p r i l 11, 1 9 7 3 , t h e d i s t r i c t c o u r t o r d e r e d

t h e h e a r i n g c o n t i n u e d t o November 1 3 , 1973; o r d e r e d t h e D i v i s i o n

o f C h i l d W e l f a r e S e r v i c e s t o i n v e s t i g a t e t h e p a r e n t s and s u b m i t

a r e p o r t p r i o r t o November 1, 1973, w i t h power t o recommend adop-

t i o n ; and f u r t h e r o r d e r e d t h e C h i l d r e n t o r e m a i n f o r t h e n e x t

s i x months i n t h e c u s t o d y o f t h e D i v i s i o n o f C h i l d W e l f a r e S e r -

vices.

              The M i s s o u l a County Department o f P u b l i c W e l f a r e f i l e d

i t s " R e p o r t t o t h e C o u r t " o n O c t o b e r 3 1 , 1973.           The r e p o r t s t a t e d

t h e r e s u l t s of t h e i n v e s t i g a t i o n of t h e p a r e n t s .      It did not

recomnend a d o p t i o n n o r a permanent c u s t o d y a r r a n g e m e n t , b u t mere-

l y s t a t e d t h a t t h e c h i l d r e n n o t be r e t u r n e d t o t h e i r p a r e n t s a t

this time.           The h e a r i n g s c h e d u l e d f o r iqovember 1 3 , 1 9 7 3 , was

c o n t i n u e d u n t i l November 29, 1 3 7 3 , b e c a u s e t h e p a r e n t s had n o t

been s e r v e d w i t h t h e " R e p o r t t o t h e C o u r t " .

              A t t h e f i n a l h e a r i n g on November 29,            1973, t h e c o u r t

s t a t e d t h e i s s u e s t o be r e s o l v e d were w h e t h e r t h e r e q u e s t o f t h e

W e l f a r e Department f o r permanent c u s t o d y s h o u l d be g r a n t e d and

w h e t h e r W i l l i a m E n d r e s s h o u l d be f o u n d t o h a v e n e g l e c t e d t h e

children.          A t t h i s hearing, the court continually referred t o

it a s one f o r t h e r e s o l u t i o n of permanent custody of t h e c h i l d r e n .

W i l l i a m E n d r e s was n o t p r e s e n t a t t h i s h e a r i n g a l t h o u g h h e w a s

r e p r e s e n t e d by c o u n s e l .   Based upon a l l t h e e v i d e n c e p r e s e n t e d ,

t h e c o u r t found W i l l i a m E n d r e s g u i l t y of n e g l e c t i n g h i s c h i l d r e n .

A t t h e c o n c l u s i o n o f t h e h e a r i n g , t h e c o u r t awarded p e r m a n e n t

c u s t o d y o f t h e c h i l d r e n t o t h e W e l f a r e Department w i t h f u l l
a u t h o r i t y t o adopt.

             William and S h e r r i e Endres p r e s e n t many i s s u e s on

appeal.       T h i s o p i n i o n w i l l p r i m a r i l y be d i r e c t e d t o t h e r e s o l u -

t i o n of t h e i s s u e which we f i n d t o be d e t e r m i n a t i v e of t h i s

appeal:       Whether t h e d i s t r i c t c o u r t e r r e d i n g r a n t i n g permanent

c u s t o d y t o t h e Welfare Department a l t h o u g h no p e t i t i o n f o r

permanent c u s t o d y of t h e c h i l d r e n had e v e r been f i l e d by t h e

Welfare Department?               W hold t h e d i s t r i c t c o u r t e r r e d .
                                   e

             The p e t i t i o n f i l e d i n t h e d i s t r i c t c o u r t , which prayed

t h a t t h e d i s t r i c t c o u r t make a n o r d e r d e c l a r i n g M e l i s s a and

P e t e r Endres dependent and n e g l e c t e d c h i l d r e n , w a s a p r i n t e d

form.      Typed i n one of t h e b l a n k s of t h e form was t h e s t a t e m e n t :

"We r e q u e s t temporary c u s t o d y        * * *."        S e c t i o n 93-401-19,        R.C.M.

1947, d i r e c t s t h a t w r i t t e n words c o n t r o l t h o s e of a p r i n t e d form.

T h e r e f o r e , t h e p e t i t i o n was f o r temporary c u s t o d y .         O several
                                                                                       n

o c c a s i o n s a t t h e A p r i l 11 h e a r i n g , t h e d i s t r i c t c o u r t t o l d t h e

p a r e n t s t h a t t h i s was a m a t t e r r e s p e c t i n g temporary c u s t o d y and

t h a t t h e Welfare Department had n o t f i l e d a p e t i t i o n f o r perman-

e n t custody.         I n i t s f i n a l "Report t o t h e C o u r t " , t h e Welfare

Department d i d n o t a s k f o r permanent c u s t o d y , b u t m e r e l y t h a t

t h e c h i l d r e n n o t be r e t u r n e d t o t h e p a r e n t s a t t h a t t i m e .

             I n Crenshaw v . Crenshaw, 120 Mont. 1 9 0 , 202, 182 P.2d

477, t h e c o m p l a i n t s o u g h t a d e c r e e of s e p a r a t e m a i n t e n a n c e .

The d i s t r i c t c o u r t , however, g r a n t e d a d e c r e e of d i v o r c e w i t h -

o u t e v e r amending t h e c o m p l a i n t .        This Court reversed s t a t i n g :

" I t i s e l e m e n t a r y t h a t proof w i t h o u t p l e a d i n g s w i l l n o t s u s t a i n

a decree."          That c a s e i s a n a l o g o u s t o t h e i n s t a n t o n e .

             William Endres c o n t e n d s t h e r e was e r r o r i n t h a t h i s name

was n e v e r p l a c e d upon t h e p e t i t i o n .       The p e t i t i o n r e f e r s t o t h e

p a r e n t s a s " S h e r r i e Endres and unknown".               I n l i g h t of t h e f a c t
t h a t W i l l i a m Endres was s e r v e d w i t h a c i t a t i o n t o a p p e a r f o r

t h e April 1 hearing, t h e f a i l u r e t o physically i n s c r i b e h i s
             1

name on t h e p e t i t i o n was h a r m l e s s e r r o r .

             The E n d r e s ' a l l e g e e r r o r i n t h a t t h e Welfare D e p a r t -

ment d i d n o t comply w i t h t h e p r o v i s i o n s of s e c t i o n 10-506,                   R.C.M.

1974, s i n c e r e p e a l e d , which r e q u i r e d t h e Welfare Department t o

f i l e w i t h t h e c o u r t a r e p o r t of t h e f i n a n c i a l a b i l i t y of t h e

parents.        T h i s f a i l u r e t o f i l e a r e p o r t of t h e p a r e n t s ' f i n a n -

c i a l a b i l i t y i s harmless e r r o r .         The purpose of t h e f i n a n c i a l

r e p o r t r e q u i r e d by s e c t i o n 10-506 was t o d e t e r m i n e t h e a b i l i t y

of t h e p a r e n t s t o pay t h e c o s t of t a k i n g c a r e of s u c h c h i l d i n

a f o s t e r home.       Here, no o r d e r was made r e s p e c t i n g t h e c o s t of

t a k i n g c a r e of t h e c h i l d r e n i n a f o s t e r home.

             The E n d r e s ' f u r t h e r c o n t e n d t h e d i s t r i c t c o u r t e r r e d i n

f a i l i n g t o comply w i t h s e c t i o n 10-508,           R.C.M.      1947, s i n c e re-

p e a l e d , which p r o v i d e d :

             "On such h e a r i n g o r e x a m i n a t i o n , t h e c h i l d s h a l l
             be b r o u g h t b e f o r e s a i d c o u r t , whereupon i t s h a l l
             be t h e d u t y of s a i d c o u r t t o i n v e s t i g a t e t h e f a c t s
             and a s c e r t a i n whether s a i d c h i l d i s a d e p e n d e n t
             c h i l d , i t s residence, and, a s f a r a s p o s s i b l e ,
             t h e whereabouts o f t h e p a r e n t s , g u a r d i a n , o r
             n e a r e s t a d u l t r e l a t i v e s ; when and how l o n g t h e c h i l d
             h a s been m a i n t a i n e d , i n whole o r i n p a r t , by p u b l i c
             o r p r i v a t e c h a r i t y ; t h e o c c u p a t i o n of t h e p a r e n t s ,
             i f l i v i n g ; whether t h e y a r e s u p p o r t e d by t h e p u b l i c ,
             o r have abandoned t h e i r c h i l d ; and t o a s c e r t a i n ,
             a s f a r a s p o s s i b l e , i f t h e c h i l d i s found d e p e n d e n t ,
             t h e cause t h e r e o f . * * * "

W f i n d no e r r o r .
 e                             T r u e , t h e c h i l d r e n were n o t b r o u g h t b e f o r e

t h e c o u r t , however, no o b j e c t i o n t o t h i s was e v e r made.                  Failure

t o o b j e c t c o n s t i t u t e s waiver.      The d i s t r i c t c o u r t s p e c i f i c a l l y

found t h e p a r e n t s g u i l t y of n e g l e c t i n g t h e i r c h i l d r e n , n o t t h a t

t h e c h i l d r e n were dependent o r abandoned.                    While t h e d i s t r i c t

c o u r t made no s p e c i f i c f i n d i n g s w i t h r e s p e c t t o t h e r e m a i n i n g

f a c t s t o be i n v e s t i g a t e d , t h o s e f a c t s a p p e a r i n t h e r e c o r d .

             Because of t h e l a c k of due p r o c e s s t h e c o u r t was w i t h o u t
j u r i s d i c t i o n t o make and e n t e r i t s o r d e r d a t e d November 2 9 , 1 9 7 3 .

The c a u s e i s r e v e r s e d and remanded f o r f u r t h e r p r o c e e d i n g s

not inconsistent with t h i s
                                            . .



                                                              Chief J u s t i c e



W concur:
 e




0
 J    tices